237 F.2d 337
Raymond F. BUTLER, Appellant,v.H. C. McLEOD, Warden, Oklahoma State Penitentiary, Appellee.
No. 5399.
United States Court of Appeals Tenth Circuit.
October 1, 1956.

No appearance for appellant.
James C. Harkin, Oklahoma City, Okl., for appellee.
Before HUXMAN, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
In September of 1952, Raymond F. Butler was convicted of murder in the first degree in the District Court of Tulsa County, Oklahoma, and is now serving a life sentence in the State Penitentiary at McAlester, Oklahoma. The judgment and sentence was affirmed by the Criminal Court of Appeals of Oklahoma, 269 P.2d 1001. The facts are there set forth in detail. Raymond F. Butler filed this petition for a writ of habeas corpus in the United States District Court for the Eastern District of Oklahoma, alleging that the judgment and sentence was illegal because the state court required him to go to trial without sufficient time to prepare his defense; that he was deprived of the right of witnesses for his defense; and, finally, that perjured testimony was knowingly and wilfully used by the prosecution.


2
Upon the filing of the petition, the District Court ordered the Warden of the Oklahoma State Penitentiary to produce Butler in the court room of the United States District Court for the Eastern District of Oklahoma, at 10 o'clock A.M. on the 4th day of April, 1956. The Warden filed no response to the petition, but the prisoner was produced in court by a guard. The Warden was not present or represented. The court proceeded with the hearing and it is sufficient to say that Butler produced no evidence which would sustain the allegation that he was illegally held.


3
Judgment affirmed.